Citation Nr: 0728325	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for dermatitis, formerly 
rated as right foot only, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and N.G.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to April 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
evaluation of dermatitis, formerly rated as right foot only, 
to 10 percent disabling, effective October 27, 2005.  

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in August 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected dermatitis 
is manifested by an itchy and sore scalp, which does not 
require systemic therapy or involve at least 20 percent of 
the veteran's body.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected dermatitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 Supp. 2006); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006 letter sent to the veteran.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that his disability is worse than the 
current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the May 2006 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  A Statement of the case was issued in October 
2006, which gave him an additional 60 days to submit 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
February 2004 to March 2006, and private treatment records 
from October 2005 to February 2006.  The veteran was also 
provided a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision   

The veteran seeks a higher evaluation for his service-
connected dermatitis.  During the May 2007 hearing, the 
veteran testified that during his military service, he was 
stationed directly above the engine room while aboard ship.  
He explained that due to being exposed to extreme heat, he 
developed dermatitis, which required hospitalization for 
approximately two weeks during service.  The veteran stated 
that since service, he has constant outbreaks of the feet, 
hands, and scalp, which have caused low to medium discomfort 
in his daily life.  The veteran contends that his current 
disability is worse than the current evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for dermatitis of the right 
foot was granted by means of a September 1962 rating decision 
and assigned a noncompensable evaluation under Diagnostic 
Code 7813, effective July 31, 1962.  The RO noted that 
service medical records showed treatment for dermatitis of 
the feet and hand, and the veteran's separation examination 
was normal except for evidence of a fungus infection on the 
fifth finger of the right hand.  By correspondence received 
in October 2005, the veteran filed a claim for service 
connection for a rash of the feet, hands, and head.  In the 
January 2006 rating decision, the RO considered the veteran's 
October 2005 claim as a claim for an increased evaluation for 
his service-connected dermatitis, and therefore, increased 
the veteran's noncompensable evaluation to 10 percent 
disabling under Diagnostic Code 7806, effective October 27, 
2005.  The Board notes that in a January 2006 personal 
statement, the veteran contends that the current disability 
evaluation does not take into consideration his original 
claim of service connection for a rash on his scalp.  
Subsequently, in a March 2006 rating decision, the RO 
readjudicated the veteran's claim for dermatitis and 
indicated that the higher evaluation assigned for his 
dermatitis takes into consideration the skin condition also 
affecting his scalp.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.

The veteran has been assigned a 10 percent disability 
evaluation for his skin disability under Diagnostic Code 
7806.  Diagnostic Code 7806 provides that a 10 percent rating 
is assigned for at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed area is affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned for dermatitis that 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118 (2006).  

In December 2005, the veteran was afforded a VA examination 
for his skin disability.  During the examination, the veteran 
stated that he has had resolution of the dermatitis to his 
hands and feet; however, the scalp has remained a problem 
since his military service.  He admitted that his scalp is 
itchy and sore to touch, but indicated that his symptoms are 
worse in the summer months than in the winter.  He is 
currently prescribed Sebulex shampoo and clobetasol topical 
drops.  The veteran denied any side effects of the treatment 
and any systemic side effects such as fever or weight loss.  
The veteran stated that his skin disability impacts his daily 
life, but admitted that he is able to perform activities of 
daily living and work part-time outside his home.  

Upon physical examination of the veteran and review of the 
claims file, the examiner noted the veteran's scalp was clean 
with no flakes or scale, but had mild pinpoint tenderness on 
the right temporal side with diffuse cirrhosis.  His hands 
and feet were xerotic with no evidence of interdigital scale 
or cracking.  There was no evidence of acne, chloracne, 
scarring, alopecia, alopecia areata, or hyperhidrosis.  The 
examiner indicated that the current affected entire body 
surface area is less than 5 percent and the exposed body 
surface area affected depending on clothing worn is 
approximately 10 percent.  The examiner diagnosed the veteran 
with seborrheic dermatitis.

Post service treatment records reflect continuing complaints 
and treatment for a skin condition.  VA outpatient treatment 
records reflect complaints of significant itching on the 
scalp with "rough spots" on the left dorsal hand, nose, and 
under the right eye.  Treatment records also indicate the 
presence of seborrheic keratosis of the left dorsal hand and 
actinic keratoses of the nose and right infraorbital.  
Medications used to treat the veteran's skin condition 
include topical solution clobetasol propionate for the scalp, 
salicylic acid 2/sulfur 2 percent topical solution shampoo 
for the scalp, triamcinolone acetonide lotion for the scalp, 
betamethasone valerate ointment, and fluorouracil topical 
cream for the nose and cheeks.  

Based upon the evidence of record, the Board finds the 
veteran's dermatitis does not more nearly approximate the 
criteria for a higher rating, in this case, a 30 percent 
rating.  Most importantly, the veteran's dermatitis does not 
affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  As previously stated, the 
December 2005 VA examiner opined that the current affected 
entire body surface area is less than 5 percent and the 
exposed body surface area affected depending on clothing worn 
is approximately 10 percent.  Such percentages do not amount 
to the symptomatology required for a higher rating.  
Additionally, there is no indication that the veteran's 
dermatitis has been treated with systemic therapy or 
immunosuppressive drugs.  During the December 2005 VA 
examination, the veteran stated that he was using Sebulex 
shampoo and clobetasol drops for his dermatitis.  VA 
outpatient treatment records from February 2004 to March 2006 
indicate that the veteran's dermatitis has been treated with 
medications such as clobetasol propionate, salicylic acid 
2/sulfur 2 percent shampoo, triamcinolone acetonide lotion, 
betamethasone valerate ointment, and fluorouracil topical 
cream.  Although the veteran is shown to have been prescribed 
clobetasol propionate, traiamcinolone acetonide lotion, and 
betamethasone valerate ointment, which are corticosteroids, 
the evidence of record shows that the veteran was prescribed 
topical corticosteroids as opposed to systemic 
corticosteroids, which are ingested orally or given by 
injection.  Thus, there is no evidence showing the veteran 
ever required systemic corticosteroids therapy or other 
immunosuppressive drugs.  Therefore, the Board finds that the 
veteran's service-connected dermatitis warrants no more than 
a 10 percent evaluation under Diagnostic Code 7806.  

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his dermatitis has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805 (2006) are not for application.  

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 10 
percent for the veteran's dermatitis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990), and the appeal is denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
dermatitis, formerly rated as right foot only, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


